           Case 3:18-cv-01632-SB         Document 30        Filed 07/20/20     Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



KIMBERLY R.,1                                                            Case No. 3:18-cv-01632-SB

                       Plaintiff,                                          OPINION AND ORDER

               v.

ANDREW M. SAUL, Commissioner of Social
Security,

                       Defendant.


BECKERMAN, U.S. Magistrate Judge.

       This matter comes before the Court on Kimberly R.’s (“Plaintiff”) motion pursuant to the

Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), for reimbursement of attorney’s

fees she incurred in litigating this case. The Commissioner of the Social Security Administration

(“Commissioner”) opposes Plaintiff’s application in part, on the ground that “the attorney’s fees

requested are unreasonable under the facts of this case.” (Def.’s Resp. to Pl.’s Mot. for Fees

(“Def.’s Resp.”) at 1-2.) For the reasons explained below, the Court grants in part and denies in


       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – OPINION AND ORDER
            Case 3:18-cv-01632-SB       Document 30        Filed 07/20/20     Page 2 of 6




part Plaintiff’s motion for EAJA fees, and awards Plaintiff EAJA fees in the amount of

$4,839.15.

                                         BACKGROUND

       Plaintiff applied for Supplemental Security Income (“SSI”) under Title XVI of the Social

Security Act. She alleged that her ability to work was limited by fibromyalgia, irritable bowel

syndrome, depression, anxiety, migraines, urinary problems, and injuries to her hand, leg, and

ankle. An Administrative Law Judge (“ALJ”) concluded that Plaintiff had the residential

functional capacity (“RFC”) to perform a modified version of sedentary work, and that there

were jobs existing in sufficient numbers in the national economy that Plaintiff could perform.

The ALJ therefore concluded that Plaintiff was not disabled and denied her application for

benefits.

       Plaintiff timely appealed to federal court. On appeal, Plaintiff argued that the ALJ erred

by failing to provide legally sufficient reasons for discounting Plaintiff’s testimony and the

opinion of Plaintiff’s treating physician. Plaintiff also argued that if the improperly discredited

evidence were credited as true, the ALJ would be required to find Plaintiff disabled on remand.

       In response to Plaintiff’s arguments, the Commissioner filed a motion to remand, in

which he (1) acknowledged that the ALJ “erred in evaluating evidence in determining that

Plaintiff was not disabled” and the ALJ’s decision was “not supported by substantial evidence,”

(2) argued that the Court should not remand for an award of benefits given the state agency

consultants’ “conflicting medical opinions,” the ALJ’s “adverse credibility finding,” and record

evidence that created “serious doubt” about whether Plaintiff was disabled, and (3) asked the

Court to remand for further proceedings so the ALJ could, among other things, “reevaluate the

opinion evidence,” reassess Plaintiff’s RFC, and hold a “new hearing.” (Def.’s Mot. Remand at



PAGE 2 – OPINION AND ORDER
           Case 3:18-cv-01632-SB        Document 30        Filed 07/20/20     Page 3 of 6




1-2, 5-9.) Plaintiff responded by filing a reply brief, in which she continued to argue that the

Court should remand for benefits.

       In an Opinion and Order dated February 24, 2020, this Court determined that the record

created serious doubt about whether Plaintiff was disabled, and therefore the Court remanded for

further administrative proceedings.

                                          DISCUSSION

       “The EAJA provides for the award of attorney’s fees to a party that prevails against the

United States in a proceeding for review of an agency action, unless the court finds ‘that the

position of the United States was substantially justified or that special circumstances make an

award unjust.’” Costa v. Comm’r of Soc. Sec. Admin., 690 F.3d 1132, 1135 (9th Cir. 2012)

(quoting 28 U.S.C. § 2412(d)(1)(A)). The Commissioner acknowledges that Plaintiff was the

prevailing party and that the agency’s position was not substantially justified, but argues that the

Court should not include in the fee award the 6.9 hours that counsel spent on the unsuccessful

reply brief. (See Def.’s Resp. at 1-2, disputing only the reasonableness of Plaintiff’s fee request.)

       Courts apply the “lodestar” method to determine a reasonable EAJA fee award. Costa,

690 F.3d at 1135. “To calculate the lodestar amount, the [district] court multiplies ‘the number of

hours reasonably expended on the litigation . . . by a reasonable hourly rate.’”2 Id. (quoting

Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)). In assessing the number of hours reasonably

spent on the litigation, district courts must keep in mind that “counsel for the prevailing party

should exercise ‘billing judgment’ to ‘exclude from a fee request hours that are excessive,

redundant, or otherwise unnecessary’ as a lawyer in private practice would do.” Id. (quoting

Hensley, 461 U.S. at 434).


       2
         The Commissioner does not challenge the reasonableness of the hourly rates. (Def.’s
Resp. at 2.)
PAGE 3 – OPINION AND ORDER
         Case 3:18-cv-01632-SB          Document 30       Filed 07/20/20     Page 4 of 6




       The Commissioner argues that “Plaintiff’s request of 6.9 hours for the reply brief is

unreasonable” because her “position on the outright award of benefits was unsuccessful,” and the

hours spent on the reply “did not accomplish an improvement in her position.” (Def.’s Resp. at

2.) Judges in this district have consistently reduced EAJA fee awards by the number of hours

spent on a reply brief under similar circumstances.

       Most recently, in Hicks v. Saul, No. 3:18-cv-00185-IM, 2019 WL 4803218, at *1 (D. Or.

Oct. 1, 2019), the Commissioner moved to remand for further proceedings, the claimant filed a

reply in support of a remand for benefits, and the district court elected to remand for further

proceedings. Id. In response to the claimant’s EAJA fee motion, the Commissioner argued that

the 4.85 hours spent on the claimant’s reply brief was unreasonable because the claimant’s

“‘position on the outright award of benefits was unsuccessful.’” Id. at *2-3 (citation omitted).

The Court applied the two-step inquiry explained in Hensley to analyze the reasonableness of the

fees requested: (1) “the court must first determine whether the claims deemed unsuccessful are

related or unrelated to those on which the plaintiff succeeded” and (2) “the second step of

Hensley requires assessing whether the plaintiff’s overall success “‘makes the hours reasonably

expended a satisfactory basis for making a fee award.’” Id. at *3 (quoting Hensley, 461 U.S. at

434). The Court held that there were no unrelated, unsuccessful claims to exclude from the fee

award, but that “Plaintiff here did not further her position by rejecting Defendant’s offer to

remand for further proceedings.” Id. Therefore, the Court found that the time counsel spent on

the reply brief was unreasonable, and reduced the fee award accordingly. Id.

       In so holding, the Court in Hicks noted that “[o]ther judges in this district have declined

to award attorney’s fees for time spent on a reply brief unsuccessfully opposing the

Commissioner’s request for remand.” Id. (citing Carr v. Colvin, No. 6:13-cv-00521-PK, 2014



PAGE 4 – OPINION AND ORDER
            Case 3:18-cv-01632-SB        Document 30        Filed 07/20/20     Page 5 of 6




WL 7447739, at *4 (D. Or. Dec. 29, 2014)). In addition to Hicks and Carr, this Court has also

reduced an EAJA fee award where the claimant rejected the Commissioner’s offer to remand for

further proceedings and instead filed an unsuccessful reply brief seeking an immediate award of

benefits. See Cook v. Berryhill, No. 3:15-cv-01891-SB, 2017 WL 4800730, at *3 (D. Or. Sept. 6,

2017) (reducing the claimant’s fee award “by 10.1 hours . . . , reflecting time spent to prepare the

unsuccessful reply brief filed post settlement offer”), adopted, 2017 WL 4799797, at *1 (D. Or.

Oct. 24, 2017); see also Kirkland v. Comm’r Soc. Sec. Admin., No. 3:17-cv-01729-SI, 2019 WL

1767882, at *3 (D. Or. Apr. 22, 2019) (“Because Plaintiff incurred additional fees in preparing a

reply brief that advanced a position that the Court rejected, Plaintiff is not entitled to attorney

fees for the reply brief.”).

        Consistent with the authorities cited above, the Court reduces Plaintiff’s fee request by

6.9 hours, the amount of time Plaintiff spent preparing the unsuccessful reply brief after the

Commissioner agreed to remand for further proceedings. This amounts to a $1,416.23 reduction

(e.g., 6.9 hours multiplied by the 2019 hourly rate of $205.25) from Plaintiff’s requested fee

award of $6,255.38, for an overall EAJA fee award of $4,839.15.3

///

///



        3
          Plaintiff requests an additional $307.88 in EAJA fees (1.5 hours multiplied by the 2019
hourly rate of $205.25) for preparing the reply in support of her EAJA fee motion. (See Pl.’s
Mot. Attach. 2, setting forth Plaintiff’s initial itemization, which includes the time spent
preparing the motion for EAJA fees; Pl.’s Reply at 3, requesting an additional $307.88 in EAJA
fees for preparing the reply in support of the motion for EAJA fees and an overall fee award of
$6,563.26). Consistent with the holding in Kirkland denying the claimant’s request under the
same circumstances, the Court denies the request for additional fees here because Plaintiff did
not succeed on the argument advanced in the reply. See Kirkland, 2019 WL 1767882, at *3
(“The Court, however, does not award fees for the time spent in preparing Plaintiff’s reply in
support of its fee petition because Plaintiff did not succeed on the arguments advanced in the
reply brief.”).
PAGE 5 – OPINION AND ORDER
         Case 3:18-cv-01632-SB          Document 30       Filed 07/20/20     Page 6 of 6




                                         CONCLUSION

       For the reasons stated, the Court GRANTS IN PART and DENIES IN PART Plaintiff’s

motion for EAJA fees (ECF No. 26), and AWARDS Plaintiff EAJA fees in the amount of

$4,839.15. Attorney fees will be paid to Plaintiff’s attorney, dependent upon verification that

Plaintiff has no debt which qualifies for offset against the awarded fees, pursuant to the Treasury

Offset Program as discussed in Astrue v. Ratliff, 560 U.S. 586 (2010). If Plaintiff has no such

debt, then the check shall be made out to Plaintiff’s attorney and mailed to his office as follows:

Merrill Schneider, P.O. Box 14490, Portland, OR 97293. If Plaintiff has a debt, the check for any

remaining funds after offset of the debt shall be made to Plaintiff and mailed to Plaintiff’s

attorney’s office at the address stated above.

       IT IS SO ORDERED.

       DATED this 20th day of July, 2020.


                                                      STACIE F. BECKERMAN
                                                      United States Magistrate Judge




PAGE 6 – OPINION AND ORDER
